Title: From George Washington to James McHenry, 8 April 1794
From: Washington, George
To: McHenry, James


          (Private)
          Dear Sir,Philadelphia 8th April
              1794
          Your private letters of the 31st of March & 3d instt have
            been duly received.
          Although it is a rare, if not an entire new thing with me, to answer letters applying
            for appointments, yet from motives of esteem & regard, & our former connexion in
            public life, I shall acknowledge the receipt of yours on this
            head; although I can say nothing more on the subject than to explain the motives which
            have imposed silence upon me on these occasions.
          They are.
          1st because letters of this sort are so numerous, that to give them a civil answer woud
            employ too much of my time. 2d. because civil answers might be construed to mean more
            than was intended; and 3d because, coeval with my inauguration, I resolved—firmly—that
            no man should ever charge me justly with deception. Abundant
            reason I have had to rejoice at this determination; for I have experienced the necessity
            in a variety of instances of hardening my heart against indulgences of my warmest
            inclinations & friendships; and from a combination of causes, as well as mere
            fitness of character, to depart from first impressions, & first intentions with
            regard to nominations: which has proved, most unequivocally, the propriety of the maxim
            I had adopted, of never committing myself until the moment the appointment is to be
            made, when, from the best information I can obtain, & a full view of circumstances
            my judgment is formed.
          With respect to your second letter of the 3d of April, I have only to add—and this in
            confidence—that every thing which friendship requires, and which I could do without
            committing my public character or involving this Country in embarrassment is, and has
            been for sometime in train, though the result is, as yet, unknown.
          I am very sorry to hear of your bad state of health, but hope the approaching pleasant
            season & warm weather will restore you. With very great
            Esteem I am—Dr Sir—Yr Affect⟨e⟩
          
            Go: Washington
          
        